Citation Nr: 9916149	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-38 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left orchiectomy, 
claimed as secondary to service-connected residuals of 
ligation of a left varicocele.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from June 1974 to February 
1976.  There was no overseas service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision issued 
by the Seattle, Washington, Department of Veterans Affairs 
(VA) Regional Office (RO).  This case was previously remanded 
for additional evidentiary development and examination in 
March 1997 and all requested development has been completed.  
While the case was in remand status, the veteran relocated 
and this case is under the jurisdiction of the 
St. Petersburg, Florida, RO.


FINDING OF FACT

There is no clinical or other competent evidence on file 
which shows or demonstrates that the veteran's high ligation 
of a left varicocele performed during service in 1975 is 
causally related to the veteran's subsequent left orchiectomy 
performed by VA 16 years later in September 1991.  


CONCLUSION OF LAW

The veteran's claim for service connection for a left 
orchiectomy secondary to service-connected residuals of a 
ligation of a left varicocele is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Law and Regulation:  Service connection may be established 
for any disability resulting from disease or injury suffered 
in line of duty.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected and when service connection is thus established, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Service 
connection may also be granted for nonservice-connected 
disability "when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Except when otherwise provided by the Secretary in accordance 
with the provisions of this title, a person who submits a 
claim for benefits under the laws administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The U.S. Court of Appeals for Veterans Claims 
(Court) has provided that a well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such claim need not be conclusive 
but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible", or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute sufficient evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support the claim, it 
cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

The Court has established what may be referred to as a three-
pronged test in analyzing well-grounded claims.  In Caluza v. 
Brown, 7 Vet. App. 498 (1995), the Court held that in order 
for a veteran's claim for service connection to be well 
grounded there must be competent evidence of:  (1) Current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of the disease or injury in service in the 
form of lay or medical evidence; and (3) a nexus between 
inservice injury or disease and current disability in the 
form of medical evidence.  The second and third Caluza 
elements can also be satisfied under 38 C.F.R. § 3.303(b) by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.App. 488, 495-
97 (1997).


Facts:  The veteran contends that, following a high ligation 
of a left varicocele during service in 1975, he had 
intermittent pain and swelling for many years and that this 
pain eventually resulted in his decision to undergo a left 
orchiectomy in 1991.  He argues that the left orchiectomy was 
necessitated by the service-connected residuals of a ligation 
of the left varicocele during service.  

Service medical records reveal that in June 1975, the veteran 
was noted to have a small left varicocele.  Apparently in 
order to improve the veteran's sperm count and fertility, he 
elected to have a high ligation for removal of that 
varicocele.  The service medical records reveal that this 
minor surgical procedure was performed without incident and 
there is no indication of any chronic or ongoing problems 
postoperatively including pain and/or swelling.  The physical 
examination for separation from service in January 1976 noted 
no defects or residuals in this regard.  

The veteran filed his first claim for VA compensation in 
February 1976, the month he was separated from service.  That 
claim listed several problems, but there was no claim for the 
residuals of a left varicocele or chronic pain-and-swelling-
type symptoms.  There was no complaint, finding, or diagnosis 
relative to the veteran's postoperative left varicocele in 
the first VA examinations after service performed in 
September 1976.  In May 1982, the veteran attempted to reopen 
a claim for service connection for seizures but there was no 
claim for any chronic residuals of a left varicocele from 
service. 

In July 1991, the veteran first submitted a claim for service 
connection for residuals of a left varicocele in service.  In 
October 1991, he amended that claim to include a request for 
service connection for a left orchiectomy.  In February 1992, 
the RO issued a rating decision which granted service 
connection for the residuals of a ligation of the left 
varicocele during service but with a noncompensable 
evaluation since no clinical evidence showed any symptomatic 
residuals.  Service connection for the left orchiectomy, 
performed 16 years after the varicocele ligation, was denied 
because no competent evidence showed any causal connection 
between the left varicocele and left orchiectomy.  This is 
the rating decision currently on appeal.  

VA outpatient treatment records from January 1991 contain the 
veteran's complaint of a pulling sensation in his left 
testicle "for past 6-7 yrs."  For the past "3 yrs" in his 
work as a correction counselor, he noted increased discomfort 
and swelling of the left testicle after any type of physical 
strain.  The assessment from examination was chronic 
epididymitis.  Later that month, it was noted that there was 
no palpable mass of the left testes.  Again, the impression 
was questionable chronic epididymitis.  In June 1991, a VA 
outpatient treatment record again contained the veteran's 
complaint of left testicle swelling, sagging and pain.  
Certain medications had been tried in the past, but the 
problem did not resolve.  His past history of high ligation 
of a varicocele from 1975 was noted.  Examination revealed 
the left testes and epididymis were tender.  He was provided 
an epididymis cord block with 10 cc's of Lidocaine and after 
10 minutes there was some relief and after 30 minutes 
tenderness was "much improved."  The assessment now was 
chronic epididymitis.  

A VA medical certificate from August 1991 recorded that the 
veteran presented with a history of chronic left 
epididymitis.  He had been scheduled for a left 
epididymectomy in September at the Portland, Oregon, VA 
Medical Center, but he had moved to southern California and 
asked that treatment continue at that location.  Examination 
still revealed that the left testicle was tender to palpation 
along the epididymis, but with no edema and no testicular 
masses palpated.  In September 1991, it was noted that the 
veteran had been offered an epididymectomy versus an 
orchiectomy but he only wanted one surgery.  It was noted 
that a previous cord block had improved pain.  There was no 
mass of the left testicle.  Later that month, the veteran was 
provided a left orchiectomy.  This was performed during a 
three-day admission at the Loma Linda, California, VA Medical 
Center.  Again, there was a history of testicle pain for 
"seven years."  The veteran had had a cord block which 
deadened the pain "and now desires an orchiectomy."  The left 
orchiectomy was performed under spinal anesthesia and the 
veteran did well and was discharged home on the second 
postoperative day with no recorded problems or difficulties.  
A pathology report of the left testicle with attached 
epididymis resulted in findings of focal obstruction and 
cystic dilation of the epididymis but there was no evidence 
of malignancy, inflammation or infarction of the left 
testicle itself.  

In March 1995, the veteran was provided an evaluation by a 
certified physician's assistant.  This report contains the 
veteran's verbal history of having had a left varicocele high 
ligation during service with two years of persistent swelling 
which gradually resolved.  Then "it would come and go 
intermittently."  He later started developing pain on a 
chronic basis.  He was later evaluated for left orchiectomy 
for the purpose of pain relief.  A current examination of the 
right testicle indicated that the right epididymis was 
nontender and normal.  This physician's assistant reviewed 
the past pathology report and again noted that the 
examination revealed focal obstruction in cystic dilation of 
the left epididymis.  He said this could "conceivably" be due 
to varicocele ligation.  However, there was no evidence of 
infarction suggesting that the patient was suffering from 
arterial insufficiency to the testicle.  He said that the 
veteran's pain was related to his prior varicocele ligation 
but the diagnosis nonetheless was left orchialgia with 
chronic epididymitis and a "history of" left varicocele 
ligation.  Because the results of this examination were 
unclear (and because it was not performed by a medical 
doctor), this case was remanded for additional examination.  

The veteran's claims folder was transferred to the 
St. Petersburg RO on remand and the veteran was provided a VA 
genitourinary examination by a medical doctor at the 
Gainesville, Florida, VA Medical Center in August 1998.  
During this examination, the veteran reported that he had 
served in the Army in Vietnam and said he did two tours of 
duty.  This report contained the veteran's argument that he 
believed his left testicular pain resulted from his 
varicocele ligation during service.  This examiner had access 
to the veteran's claims folder and he specifically noted that 
in June 1991, the Urology Department at the Loma Linda VA 
Medical Center performed a spermatic cord block with 10 cc's 
of Lidocaine which provided marked relief of pain and which 
resulted in a confirmed diagnosis of chronic epididymitis.  
An ultrasound of the left testicle was then performed which 
was not remarkable.  The left orchiectomy was subsequently 
performed without incident and the veteran had a normal 
recovery.  The veteran argued that he had postoperative left-
sided swelling and weakness of his upper and lower 
extremities.  During physical examination, the physician 
noted that the veteran's strength exam showed 5/5 of the 
lower extremities for the right and 4+/5 on the left but that 
the veteran "seemed to have a stronger effort on the right."  
The physician also found it noteworthy that "the patient 
denied ever having had a [spermatic] cord block prior to his 
orchiectomy; however, this is clearly documented in the 
charts."  Under assessment, this medical doctor wrote that it 
was less likely that the left orchiectomy was caused by the 
service-connected residuals of a ligation of the left 
varicocele.  He wrote that it was certainly more likely that 
it was the result of chronic epididymitis, which is a chronic 
inflammation of the epididymis, a sperm duct.  

Analysis:  The veteran's claim for service connection for a 
left orchiectomy secondary to the service-connected residuals 
of a ligation of a left varicocele is not well grounded 
because there is no clinical or other competent evidence on 
file which shows or demonstrates that the high ligation of a 
left varicocele in 1975 was causally related to the veteran's 
chronic left testicular pain for which the veteran sought an 
elective left orchiectomy in September 1991, 16 years later.  

A well-grounded service-connection claim generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the asserted in-service 
injury or disease and the current disability. See Caluza, 7 
Vet.App. at 506.  The first element of a well-grounded claim 
is met by the evidence of a left orchiectomy.  

In September 1975, a left varicocele was ligated by being 
tied off in an effort to improve the veteran's sperm count.  
The service medical records show that this minor surgical 
procedure was performed without incident and without chronic 
residual.  There were no complaints, findings, or diagnosis 
of any chronic residual from the ligation of a left 
varicocele at any time during or for may years after service.  
Claims for VA compensation in February 1976 and May 1982 
contained no complaint of chronic left testicular pain or of 
any other chronic residual of a left varicocele ligation.  In 
early 1991, the veteran repeatedly reported histories of from 
three to 6 or 7 years of having chronic left testicular pain.  
The veteran now asserts that he has has chronic left 
testicular pain ever since the 1975 left varicocele.  

As noted above, the second and third elements of a well-
grounded claim, i.e., evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability, can be satisfied by evidence that a 
condition was "noted" during service or during an applicable 
presumption period; evidence showing postservice continuity 
of symptomatology; and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See Savage, 10 Vet.App. at 
495-97.  

As to the use of continuity of symptomatology to show service 
connection, however, lay testimony may be used to show a 
nexus between the continuity of symptomatology and present 
disability only when "such a relationship is one as to which 
a lay person's observation is competent".  Savage, 10 
Vet.App. at 497.  While the veteran is considered competent 
to report physical symptoms, he is not competent to provide a 
medical opinion relating the clinical causation of pain to a 
minor surgical procedure performed many years earlier.  In 
Savage, the Court noted that whether medical evidence was 
needed to demonstrate the existence of a disease "depends on 
the nature of the veteran's present condition, i.e., whether 
it is of a type that requires medical expertise to identify 
it as the same condition as that in service or during a 
presumption period, or whether it can be so identified by lay 
observation".  Savage, 10 Vet.App. at 495 (1997).  Lay 
testimony is competent only when it regards symptoms of an 
injury or illness and only so long as it remains centered 
upon matters within the knowledge and personal observations 
of the witness.  See Layno v. Brown, 6 Vet.App. 465 (1994); 
see also Falzone v. Brown, 8 Vet.App. 398 (1995); Horowitz v. 
Brown, 5 Vet.App. 217 (1993).

Thus, while the veteran is competent to provide evidence that 
he experienced pain in his left testicle during service, 
i.e., that the condition was noted during service, and that 
he experienced postservice continuity of symptomatology, 
medical evidence of a nexus between the present disability 
and the in-service symptoms and the postservice 
symptomatology is clearly required in this case.  Inasmuch as 
the etiology and cause of the pain in his left testicle is 
not readily observable, and is not centered upon matters 
within the knowledge and observation of a lay person.  This 
is certainly clear in this case since clinical studies, 
ultrasound, examination and ultimately pathology reports were 
needed to confirm that the left tecsticle was normal and all 
pain was attributed to disability of the epididymis alone.  
Thus, lay testimony as to the etiology and cause of the pain 
in this case is not competent, and medical evidence is and 
was, in fact, required.  See Savage, supra (medical evidence 
required to find nexus between back condition and arthritis); 
Epps v. Gober, 9 Vet.App. 341, 344 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997) (requiring medical evidence to show 
that skin condition caused blood clots that ultimately 
resulted in heart condition).

The veteran received diagnoses of chronic epididymitis from 
January 1991 forward.  This diagnosis was solidly confirmed 
in June 1991 after the veteran was provided an epididymis 
(sperm cord) block with 10 cc's of Lidocaine which improved 
pain somewhat in 10 minutes and significantly in 30 minutes.  
This test, and a normal ultrasound and other examinations of 
the left testicle itself, clearly revealed that the veteran's 
left testicular pain resulted from left epididymis cord 
chronic inflammation and not from the left testicle itself.  
The pathology report from the subsequent left orchiectomy 
clearly revealed that the epididymis had focal obstruction 
and cystic dilation.  Again, ultrasound of the left testicle 
and the pathology report revealed no evidence of malignancy, 
inflammation or infarction.  

The high ligation of the left varicocele during service in 
1975 involved tying off a vein and is no way clinically shown 
to have involved or affected the left epididymis or sperm 
cord.  The March 1995 opinion by the physician's assistant 
clearly noted no evidence of infarction or arterial 
insufficiency to the left testicle itself which might 
possibly have resulted from the ligated left varicocele vein.  
While the March 1995 opinion by the physician's assistant was 
that the veteran's pain was likely related to his prior 
varicocele ligation, he did not provide any clinical basis or 
explanation for this opinion and it appears to have thus been 
entirely based upon the veteran's reported history of chronic 
pain.  In Bloom v. West, 12 Vet. App. 185, 1987 (1999), the 
Court held that a statement was insufficient to constitute 
the medical nexus required in order to well ground a claim 
which was without supporting clinical data or other 
rationale.  The Court held that such a statement was simply 
is too speculative in order to provide the degree of 
certainty required for medical nexus evidence.  See also 
Sacks v. West, 11 Vet.App. 314 (1998) (treatise evidence 
lacked the degree of certainty to provide a medical nexus); 
see also Dixon v. Derwinski, 3 Vet.App. 261 (1992); Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The opinion of the 
physician's assistant is not supported by any clinical data 
or other rationale; nor is there anything otherwise in the 
record that would give it substance.  The opinion of the 
physician's assistant, just as the opinion in Bloom, "sits 
by itself, unsupported and unexplained.  In other words, his 
opinion is purely speculative."  Bloom, supra, at 187.  
Additionally, while this physician's assistant wrote that the 
focal obstruction and cystic dilation of the epididymis 
(epididymitis) recorded in the pathological report of the 
left orchiectomy could have "conceivably" been due to 
earlier varicocele ligation, he again provided no clinical 
basis whatsoever for such a causal relationship and the word 
conceivable indicates pure speculation or conjecture.  
Finally, that report was unsigned by either the physician's 
assistant or an approving medical authority (although a 
signature block for a particular medical doctor (TK) was in 
fact prepared).  For these reasons, this report did not and 
does not well ground the veteran's current claim.  

On the other hand, a VA medical doctor, having reviewed the 
claims folder, clearly found that the veteran's left 
orchiectomy was not likely related to the residuals of a 
ligation of the left varicocele and that it was more likely 
related to the veteran's epididymitis and this opinion is 
clearly borne out by the clinical evidence on file.  
Additionally, this physician provided no indication that the 
veteran's left orchiectomy was in any way aggravated by the 
service-connected residuals of a ligation of left varicocele.  

The left varicocele ligation is clearly shown by all clinical 
evidence on file to have been resolved without any 
symptomatic or chronic residual ever since postoperative 
recovery in service.  Epididymitis, causing the veteran's 
left "testicular" pain and eventually resulting in the 
veteran's own election to have a left orchiectomy (vice a 
proffered left epididymectomy), appears to have had onset 
many years after service of unknown etiology, but with no 
clinical relation to earlier varicocele ligation or to any 
other incident , injury or disease of active service.  The 
varicocele in 1975 involved a vein, and epididymitis in 1991 
involved the epididymis (sperm cord), and while perhaps 
located in close proximity there is no clinical causal 
relationship demonstrated between the two.  The veteran's 
opinion that the left varicocele ligation caused or 
aggravated a left orchiectomy 16 years later is clearly 
beyond his competence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Because there is no competent or other clinical evidence on 
file which shows or demonstrates that the veteran's left 
orchiectomy in September 1991 was in any way causally related 
to a high ligation of a left varicocele during service in 
1975, the veteran's claim for service connection for the left 
orchiectomy is not well grounded.  Although where claims are 
not well grounded, VA does not have a statutory duty to 
assist the claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 
8 Vet. App.69 (1995).  In this case, the RO has fulfilled its 
obligation under § 5103(a) in that the statements of the case 
have clearly advised him that the reason that his current 
claim has been denied was based on an absence of evidence 
demonstrating a causal connection between his left varicocele 
ligation in 1975 and his left orchiectomy performed 16 years 
later.  Furthermore, by this decision, the Board is informing 
the veteran of the evidence that is lacking and which is 
necessary to make this claim well grounded.  


ORDER

Entitlement to service connection for a left orchiectomy 
secondary to service-connected residuals of ligation of a 
left varicocele is denied. 


		
	GARY L. GICK
	Member, Board of Veterans' Appeals


 

